Exhibit 99.2 Seabridge Gold Inc. News Release – CORRECTION August 28, 2007 Trading Symbols: TSX-V: SEA AMEX: SA This SEDAR filing is a resubmission of our News Release from today at 8:00 a.m. ET, which included an incomplete table resulting in missing values for Drill Holes SNB-015, SNB-016, SNB-032, and SNB-033 in submission 1. The revised News Release was disseminated at 9:55 a.m. ET and it is correct in submission 2. 106 Front Street East, Suite 400, Toronto, Ontario M5A 1E1, Canada Telephone: (416) 367-9292 Facsimile: (416) 367-2711 www.seabridgegold.net
